The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Response to Election
1.	The Applicants’ election of Species I (Claims 1-19) for prosecution without traverse, dated May 03, 2021, is acknowledged.  Claim 20 has been withdrawn from further consideration.
 Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication; • Public use; • On sale; or • Otherwise available to the public before the effective filing date of the claimed invention.
* Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);

    PNG
    media_image1.png
    105
    376
    media_image1.png
    Greyscale
**Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.	  FIG. 2>>>

    PNG
    media_image2.png
    118
    110
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    120
    124
    media_image3.png
    Greyscale
3.	Claims 1-2, 4-6 and 13 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 10,763,166 to Briggs et al (referred to as Briggs). 
In re claim 1, Briggs discloses a method of forming an electronic device, comprising
- forming a barrier layer (i.e., first liner 114 in Fig. 14) on a silicon layer 111; and 
- depositing a silicon oxide layer (i.e., second liner 115, in col. 8, lns.26-36) on the barrier layer 114.  
In re claim 2, Briggs discloses the barrier layer 114 comprising a high quality silicon oxide layer (i.e., MnSiO3, in Fig. 14 and col. 8, ln.30).
In re claim 4, Briggs discloses the silicon layer 111 formed on a surface of a substrate material 112 comprising one or more of silicon,.. or tungsten [col. 8, ln.24].
In re claim 5, Briggs discloses the surface having a three dimensional feature (i.e., opening/trench in Fig. 14) formed thereon, and the silicon layer 111 being conformal to the surface [col. 8, ln.24].
In re claim 6, Briggs discloses the barrier layer 114 comprising one or more silicon oxide [col. 8, ln.30].
In re claim 13, Briggs does not suggest the silicon oxide layer 111 comprising silicon nitride.


    PNG
    media_image4.png
    179
    224
    media_image4.png
    Greyscale
4.	Claims 1, 4-5, 11-12 and 14 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 6,962,845 to Kee-Jeung Lee (referred to as Lee). 
In re claim 1, Lee discloses a method of forming an electronic device, comprising: 
- forming a barrier layer 218 on a silicon layer 216 [Fig. 2B and col. 4, ln.15]; and 
- depositing a silicon oxide layer 220 on the barrier layer 218 [Fig. 2C].
In re claim 4, Lee discloses the silicon layer 216 formed on a surface of a substrate 210 comprising one or more of silicon, polysilicon… [col. 3, ln.15]. 	FIG. 2C>>>
In re claim 5, Lee discloses the surface having a three dimensional feature (i.e., electrode 216 on storage node 214, in Fig. 2A) formed thereon, and the silicon layer 216 being conformal to the surface. 
In re claim 11, Lee does not suggest the silicon oxide layer 220 deposited using ALD process [Fig. 2C and col. 5, ln.23].
In re claim 12, Lee discloses promoting the growth of the silicon oxide layer 220 [,] after forming the barrier layer 218 and prior to depositing the silicon oxide layer[,] by ALD [col. 5, ln.23].
In re claim 14, Lee discloses pre-cleaning the silicon layer prior to forming barrier layer [col. 3, ln.60].
Claim Rejections – 35 U.S.C. §103
5.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image5.png
    275
    243
    media_image5.png
    Greyscale
6.	Claims 2-3, 6-10, 13 & 15-19 are rejected under 35 U.S.C. §103(a) as being unpatentable over K-J Lee (U.S. Patent 6,962,845) in view of Koldiaev et al (U.S. Publication 2009/0200635). 
In re claim 2, Lee suggests the barrier layer 218 comprising silicon nitride [Fig. 2B, col 4 ln.20], but not a high quality silicon oxide layer.						FIG. 14G >>>
Koldiaev, teaching an analogous art to that of Lee, discloses a barrier layer 46 comprising a high quality silicon oxide layer (emphasis, Fig. 13 and ¶0080: “barrier layer 46 may also be a nitrogen bearing material formed and/or provided using a high dose shallow depth plasma nitridation of first liner layer 44 (which is, for example, a silicon oxide) having, for example, less than or equal to 20-40 at % of N within about 1 nm of first liner layer 44 from the “upper” or exposed surface side”).
It would have been obvious to a person having skills in the art to have modified the barrier layer of Lee by utilizing “high quality silicon oxide layer.”  Since this is merely an alternative barrier material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.	
In re claim 3, Lee does not suggest a combined thickness of the barrier layer and the silicon oxide layer being less than or equal to about 25Å.
	Since Koldiaev discloses “barrier layer 46 …having a thickness of less than 3 nm” [¶0079], and “second liner layer 48…to a thickness of, for example, 3 to 10nm” [¶0079], Koldiaev suggests combined thickness of the barrier layer and the silicon oxide layer being less than or equal to about 25Å.
In re claim 6, Lee suggests barrier layer 218 comprising silicon nitride [col 4 ln.20], but not silicon oxide. Koldiaev inherently teaches the barrier layer 46 comprising one or more silicon oxide [¶0080].
In re claim 7, Lee suggests forming the barrier layer 218 comprising thermal oxidation, thermal nitridation, …rapid thermal processing [col. 4, ln.37].
In re claim 8, Lee discloses forming the barrier layer 218 resulting in the silicon layer 216 having fewer defects or improved electrical properties compared to silicon layer without barrier layer formed thereon
In re claim 9, Lee does not suggest the barrier layer 218 having a thickness in a range of about 10 to about 25Å.  Koldiaev discloses “barrier layer 46 …having a thickness of less than 3 nm” [¶0079].
In re claim 10, Lee is silent about 1Å of the silicon layer consumed for about every 2Å of the barrier layer formed.  Koldiaev discloses “barrier layer 46 …having a thickness of less than 3 nm” [¶0079].
In re claim 13, Lee does not suggest the silicon oxide layer 220 comprising silicon nitride [col. 5, ln.17].
Koldiaev suggests silicon oxide layer 48 comprising silicon nitride [Fig. 15F and ¶0092].
In re claim 15, Lee discloses a method of forming an electronic device, comprising:
- forming a high quality barrier layer 218 on a conformal silicon layer 216 on a surface of a substrate material 210 having a three-dimensional feature formed thereon [Fig. 2B and col. 4, ln.15], the barrier layer 218 having a first thickness, and comprising silicon nitride [col 4 ln.20], and being formed by rapid thermal processing [col. 4, ln.37].
220 on the high quality barrier layer 218 by ALD [col. 5, ln.23].
Lee does not suggest the sum of the first and the second thicknesses being less than or equal to about 30Å.  Since Koldiaev discloses “barrier layer 46 …having a thickness of less than 3 nm” [¶0079], and “second liner layer 48…to a thickness of, for example, 3 to 10nm” [¶0079], Koldiaev suggests a combined thickness of the barrier layer and the silicon oxide layer being less than or equal to about 30Å.
In re claim 16, Lee discloses RTP performed in one or more of an oxidizing environment or a nitriding environment [col. 4, ln.37].
In re claim 17, Lee does not suggest the first thickness being about 10 to about 25Å.  Koldiaev discloses “barrier layer 46 …having a thickness of less than 3 nm” [¶0079].
In re claim 18, Lee is silent about 1Å of the conformal silicon layer is consumed for about every 2Å of the high quality barrier layer formed. Koldiaev discloses “barrier layer 46 …having a thickness of less than 3 nm” [¶0079].
In re claim 19, Lee discloses pre-cleaning the silicon layer prior to forming barrier layer [col. 3, ln.60].

7.	Claims 3, 7-12 and 15-18 are rejected under 35 U.S.C. §103(a) as being unpatentable over Briggs et al (U.S. Patent No. 10,763,166).
In re claim 3, Briggs does not suggest a combined thickness of the barrier layer and the silicon oxide layer being less than or equal to about 25Å.
It would have been obvious to a person having skills in the art to have modified the layers thickness in Briggs by utilizing the claimed “combined thickness of the barrier layer and the silicon oxide layer being less than or equal to about 25Å.”  Since this is merely layers’ thickness that may be desired for a given application it has been held that modifying the barrier layer and  of a semiconductor device art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 7, Briggs discloses forming the barrier layer 114 comprising atomic layer deposition (ALD) [col. 8, ln.29], but not thermal oxidation, thermal nitridation, plasma oxidation, or plasma nitridation.
It would have been obvious to one having skills in the art to have modified the formation of a barrier layer in Briggs by utilizing the claimed “thermal oxidation, thermal nitridation, plasma oxidation, or plasma nitridation” because one would choose a preferred process that would result in the most effective layer forming, and such claimed processes are among those well-known forming techniques.
In re claim 8, Briggs discloses forming the barrier layer 114 inherently resulting in the silicon layer 111 having fewer defects or improved electrical properties compared to a silicon layer without a barrier layer formed thereon.
In re claim 9, Briggs does not suggest the barrier layer 114 having a thickness in a range of about 10 to about 25Å.  It would have been obvious to a person having skills in the art to have modified the barrier layer in Briggs by utilizing the claimed “thickness in a range of about 10 to about 25Å.”  Since this is merely layer’s thickness that may be desired for a given application it has been held that modifying the barrier layer of a semiconductor device art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 11, Briggs does not suggest the silicon oxide layer 111 deposited using ALD process.
It would have been obvious to one having skills in the art to have modified the process for depositing the silicon oxide layer in Briggs by utilizing the claimed ALD because one would choose a preferred process that would result in the most effective layer depositing, and such ALD is one of the well-known depositing/forming process.
In re claim 12, Briggs discloses promoting the growth of the silicon oxide layer 115, after forming the barrier layer 114 and prior to depositing the silicon oxide layer, by CVD [col. 8, ln.34], but not ALD.
It would have been obvious to one having skills in the art to have modified the process for growing the silicon oxide layer in Briggs by utilizing the claimed ALD because one would choose a preferred process that would result in the most effective layer growing, and such ALD is one of the well-known growing/forming process.
In re claim 15, discloses a method of forming an electronic device, comprising:
- forming a high quality barrier layer (i.e., first liner 114 in Fig. 14) on a conformal silicon layer 111 on a surface of a substrate material 112 having a three-dimensional feature formed thereon, the barrier layer 114 having a first thickness, and comprising one or more of silicon oxide or silicon nitride and being formed by ALD processing [col. 8, ln.29], but not by rapid thermal processing, decoupled plasma oxidation or decoupled plasma nitridation.
It would have been obvious to one having skills in the art to have modified the formation of a barrier layer in Briggs by utilizing the claimed “rapid thermal processing, decoupled plasma oxidation or decoupled plasma nitridation” because one would choose a preferred process that would result in the most effective layer forming, such claimed processes are among those well-known forming techniques.
Briggs also discloses depositing a second thickness of one or more of a silicon oxide layer or silicon nitride layer (i.e., second liner 115 in Fig. 14) on the high quality barrier layer 114 by CVD [col. 8, lns.26-36], but not by ALD.
It would have been obvious to one having skills in the art to have modified the process for depositing the silicon oxide layer or silicon nitride layer in Briggs by utilizing the claimed ALD because one would choose a preferred process that would result in the most effective layer depositing, and such ALD is one of the well-known depositing process/technics.
Briggs does not suggest the sum of the first and the second thicknesses being less than or equal to about 30Å.  It would have been obvious to a person having skills in the art to have modified the layers thickness in Briggs by utilizing the claimed “first thickness and second thicknesses being less than or equal to about 30Å.”  Since this is merely layers thickness that may be desired for a given application it has been held that modifying the barrier layers of a semiconductor device art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 16, Briggs does not suggest RTP performed in one or more of an oxidizing 
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “RTP performed in one or more of an oxidizing or a nitriding environment” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 17, Briggs does not suggest the first thickness being about 10 to about 25Å.
It would have been obvious to a person having skills in the art to have modified the layer’s thickness in Briggs by utilizing the claimed “first thickness being about 10 to about 25Å.”  Since this is merely layers thickness that may be desired for a given application it has been held that modifying the barrier layer of a semiconductor device art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claims 10 and 18, Briggs does not disclose about 1Å of the silicon layer consumed for about every 2Å of the barrier layer formed.  
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “1Å of the silicon layer consumed for about every 2Å of the barrier layer formed” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
Contact Information
8.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 11, 2021											    /Calvin Lee/

    PNG
    media_image6.png
    7
    666
    media_image6.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815